310 S.W.3d 294 (2010)
Carolyn THORNTON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 71141.
Missouri Court of Appeals, Western District.
May 11, 2010.
Carolyn Thornton, Appellant Pro se.
Jeannie D. Mitchell, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Carolyn Thornton appeals the decision of the Labor and Industrial Relations Commission, which found that Thornton was discharged for misconduct connected with work and was, therefore, disqualified from receiving unemployment benefits. On appeal, Thornton claims that the Commission misapplied the law and that its finding was not supported by competent and substantial evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).